 Case: 1:16-cv-08637 Document #: 4641 Filed: 05/13/21 Page 1 of 6 PageID #:300279




                            UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION



 IN RE BROILER CHICKEN ANTITRUST                   Case No. 1:16-cv-08637
 LITIGATION
 This Document Relates To: All Actions             SCHEDULING ORDER NO. 15




       This Scheduling Order No. 15 supersedes the Court’s previous Scheduling Order No. 2

(ECF Dkt. 574) issued on December 15, 2017, Scheduling Order No. 6 issued on September 13,

2018 (ECF Dkt. 1230), Scheduling Order No. 9 issued on November 19, 2018 (ECF Dkt. 1416),

Scheduling Order No. 12 issued on July 15, 2019 (ECF Dkt. No. 2322), Scheduling Order No. 13

issued on January 29, 2020 (ECF Dkt. No. 3420) and Scheduling Order No. 14 (ECF Dkt. 3788)

issued on August 28, 2020. The parties are directed to the transcript of the May 7, 2021 hearing

at which this Scheduling Order No. 15 was discussed. See [ECF Dkt. No. 4625]. The parties also

are directed to the separate Search Methodology Order (ECF Dkt. 586) for any additional deadlines

relating to the search of electronically stored information. Additionally, the Court orders that the

requirement of Fed. R. Civ. P. 45(a)(4) for notice to other parties before service of a subpoena

shall be 4 business days after the day notice and a copy of the subpoena are provided, which shall

be computed pursuant to Fed. R. Civ. P. 6(a)(1).

       A party receiving objections or productions from a third party in response to a Rule 45

subpoena will serve a copy of those objections or documents on other parties within 7 days, unless

otherwise agreed. A party that receives a non-Bates numbered production (or production without

a load file) from a third party in response to a Rule 45 subpoena shall serve those documents on
    Case: 1:16-cv-08637 Document #: 4641 Filed: 05/13/21 Page 2 of 6 PageID #:300280




other parties within 10 days, unless otherwise agreed by the parties. A party receiving a production

from a third party in response to a Rule 45 subpoena that includes information relating to a

deposition scheduled within 7 days must notify all parties within 48 hours of receipt.


                                   Event                                              Deadline


    Filing of Class Plaintiffs’ Opposition to Defendants’ Daubert                 March 22, 2021 1
    Motion of Dr. Cabral


    Filing of Class Plaintiffs’ Reply Briefs on Class Certification                March 29, 2021
    and Rebuttal Expert Reports


    Filing of Class Plaintiffs’ Daubert Motions on Defendants’                     March 29, 2021
    Class Certification Expert Dr. Johnson


    Filing of Class Plaintiffs’ Oppositions to Defendants’ Daubert                 March 29, 2021
    Motions of Drs. Carter, Mangum, Sunding, and Azari


    Parties to identify initial set of documents requiring Meet and                April 12, 2021 3
    Confer per order at Dkt. 3727 2


    Filing of Defendants’ Reply in Support of Daubert Motions                       April 29, 2021
    Against Class Plaintiffs’ Class Certification Expert, Dr.
    Cabral


1
          Certain Daubert motion and class certification briefing dates were changed by previous order (Dkt.
4302).
2
        None of the provisions herein related to the exchange of documents and for a meet and confer
process per Dkt. 3727 are intended to moot the Court’s directives, also in Dkt. 3727, for the parties to
continue to try and reach agreement on the authenticity and admissibility of certain documents or categories
of documents.
3
        It is understood that all Parties will make a good faith effort to identify by April 12, 2021, all
documents which they have identified as requiring Meet and Confer per order at Dkt. 3727, and that the
June 18, 2021 deadline is intended to be a much smaller supplemental list. This exchange process also does
not preclude the parties from seeking to establish authenticity or admissibility of other documents in
advance of trial.

                                                      2
    Case: 1:16-cv-08637 Document #: 4641 Filed: 05/13/21 Page 3 of 6 PageID #:300281




                                   Event                                                 Deadline


    Filing of Defendants’ Replies in Support of Daubert Motions                       May 20, 2021
    Against Class Plaintiffs’ Class Certification Experts Drs.
    Carter, Mangum Sunding, and Azari                                           See [ECF Dkt. No. 4560]


    Parties Respond to Contention Interrogatories Served Prior                        May 19, 2021
    to February 28, 2021


    Filing of Defendants’ Oppositions to Class Plaintiffs’ Daubert                    May 20, 2021
    Motions on Defendants’ Class Certification Experts Dr.
    Johnson


    Filing of Class Plaintiffs’ Replies in Support of Daubert                         June 3, 2021 4
    Motions on Defendants’ Class Certification Experts Dr.
    Johnson


    Deadline to conclude Meet and Confer regarding initial set of                      June 4, 2021
    documents per Dkt. 3727


    Deadline to Complete All Merits Fact Discovery for parties in                     June 11, 2021
    the case as of January 30, 2021 5




4
         The Court understands that Defendants intend to ask for an evidentiary hearing on the class
certification motion. If such a hearing is set, it will be set on a date to be determined.
5
         The United States Department of Justice (“DOJ”) has objected to some depositions proceeding due
to its pending criminal prosecution and additional investigation. See United States’ Motion for Limited
Deposition Stay [ECF Dkt. No. 4616]; Sealed Order [ECF Dkt. No. 4577]. The Court’s assumption
underlying this Scheduling Order No. 15 is that all Plaintiffs will be able to take the stayed depositions they
need to take before they respond to Defendants’ motions for summary judgment and before trial. See
Transcript of May 7, 2021 Hearing [ECF Dkt. No. 4625], at 21-22.

                                                      3
    Case: 1:16-cv-08637 Document #: 4641 Filed: 05/13/21 Page 4 of 6 PageID #:300282




                                  Event                                               Deadline


    Deadline for Defendants to Complete All Merits Fact                       Six months after date of
    Discovery of Direct Action Plaintiffs that file on or after               consolidation in above-
    February 1, 2021 6                                                           captioned matter 7


    Parties to Identify Supplemental Documents for Meet and                         June 18, 2021
    Confer per Dkt. 3727




    Plaintiffs to Identify Merits Experts By Topics to Facilitate                   June 21, 2021
    Scheduling 8


    Plaintiffs’ Affirmative Merits Expert Reports Due                                July 2, 2021


    Deadline to Conclude Meet and Confer Regarding                                  July 14, 2021
    Supplemental Set of Documents per Dkt. 3727


    Joint Submission on Any Additional Discovery Requested Per                      July 21, 2021
    Dkt. 3727


    Deadline to Depose Plaintiffs’ Merits Experts                                September 3, 2021




6
        Direct Action Plaintiffs who file on or after February 1, 2021 will not be able to seek discovery of
Defendants after the June 11, 2021 close of merits fact discovery without a court order allowing such
discovery to occur. The Court understands that certain DAPs object to not being allowed to take discovery
of Defendants after the June 11, 2021 fact discovery cut-off date.
7
         For certain DAPs who filed in between February 1, 2021 and the date of this Order, the parties have
separately negotiated discovery schedules and will attempt to adhere to those as negotiated. Defendants
estimate that they can complete discovery for these DAPs and any others who file after February 1, 2021
as specified in this Order, but note that some larger Direct Action Plaintiffs have taken substantially more
than six months to produce documents.
8
        The parties will identify by name any class certification expert who is also serving as a merits
expert. However, the parties need not identify by name any new experts disclosed at this time, but instead
can refer to them generically such as “Defendant Expert 2,” etc.

                                                     4
 Case: 1:16-cv-08637 Document #: 4641 Filed: 05/13/21 Page 5 of 6 PageID #:300283




                                    Event                                                 Deadline


 Defendants to Identify Merits Experts By Topics to Facilitate                       September 7, 2021
 Scheduling 10


 Defendants’ Affirmative & Rebuttal Merits Expert Reports                           September 17, 2021
 Due


 Deadline to Depose Defendants’ Merits Experts                                      November 19, 2021


 Plaintiffs’ Rebuttal Merits Expert Reports Due                                      December 3, 2021


 Deadline to Complete Depositions Previously Requested by                      75 days after Department of
 U.S. Department of Justice to be Stayed or Partially Stayed                      Justice withdraws its
                                                                                 request for a stay of the
                                                                                 depositions or as Court
                                                                                   otherwise may order


 Deadline to Depose Plaintiffs’ Rebuttal Merits Experts                               January 7, 2022


 Summary Judgment Opening Briefs & Merits Daubert                                     January 21, 2022
 Motions Filed 12


 Summary Judgment Responses & Merits Expert Daubert                                    March 22, 2022
 Responses Filed


 Summary Judgment Replies & Merits Expert Daubert Replies                              April 26, 2022
 Filed




10
        The parties will identify by name any class certification expert who is also serving as a merits
expert. However, the parties need not identify by name any new experts disclosed at this time, but instead
can refer to them generically such as “Defendant Expert 2,” etc.
12
        Pre-summary judgment motion conference with Judge Durkin to be set on a date to be determined.
The parties request that the conference take place at a time shortly after the Court rules on class certification
and related motions.

                                                       5
 Case: 1:16-cv-08637 Document #: 4641 Filed: 05/13/21 Page 6 of 6 PageID #:300284




                                Event                                               Deadline


 First Trial Commences 13                                                       October 17, 2022


SO ORDERED.

Dated: May 13, 2021


                                                        __________________________
                                                        HON. JEFFREY T. GILBERT
                                                        U.S. MAGISTRATE JUDGE




13
      The Court will decide the number, sequence, and timing of trials at a later date.

                                                   6
